Citation Nr: 1732375	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for atopic dermatitis of the bilateral hands.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an October 2015 Travel Board hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in January 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The Veteran's atopic dermatitis involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; the Veteran has not received any treatment for his disorder for many years.   


CONCLUSION OF LAW

The criteria are not met for a compensable rating for atopic dermatitis of the bilateral hands.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.118, Diagnostic Code 7806 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in August 2010 prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the October 2015 hearing.  Further, as required by the January 2016 Board remand directives, the AOJ contacted the Veteran to inquire if he had received treatment for his condition recently at VA or non VA facilities and mailed a development letter seeking any pertinent information for his treatment and authorization of release of records from the Veteran in February 2016.  Disabled American Veterans filed a 30-day waiting period waiver in March 2016 on behalf of the Veteran.  

In addition, the Veteran was afforded a VA examination in March 2016 as also required by the Board remand, and the examination report is now included in the Veteran's claims file.  Therefore, the above actions also constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
II. Increased Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Atopic dermatitis is rated in accordance with 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  Pursuant to Diagnostic Code 7806, a noncompensable (0 percent) rating applies when dermatitis or eczema involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating applies when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for total duration of less than six weeks during the past 12-month period.  A 30 percent rating applies when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating applies when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  


Factual Background:  

In November 2010, the Veteran underwent his first VA examination for his dermatitis condition.  He reported that he had had dry, flaky hands, which cracked and bled occasionally during service, for which he was given topical creams and had to wear gloves to maintain moisture.  Dermatitis resolved after separation, but he still had uncomfortable sensation in all fingers.  He denied receiving any current treatment for his conditions and having current symptoms for atopic dermatitis.  The examiner determined that the affected exposed area constituted less than 5% and also the total body area affected less than 5%.  No systemic symptoms were reported.  

During an October 2015 Board hearing, the Veteran testified that his sensitivity on fingertips were 6 to 7 out of 10.  He reported that he had no numbness and that fingertips were painful, but not severely so.  There was no pricking feeling, but the pain lasted 90% of the day.  The Veteran reported no interference with his daily activities from his fingertip conditions, but sensitivity to hot temperature.  He testified that he had not seen anyone about his condition except for at VA facilities.  

In February 2016, in accordance with the January 2016 BVA remand directives, the AOJ inquired the Veteran about any recent treatment he had received.  He replied that he had not received any treatment at the VA facilities for the skin condition.  

Also, in February 2016, the AOJ mailed a development letter to the Veteran, asking to provide information regarding any VA or non-VA facilities in which he received treatment and authorization to release the Veteran's records.  No reply to this inquiry is in his claims file.  

In March 2016, the Veteran was afforded a VA examination to ascertain the nature and severity of his dermatitis.  He reported that mild flaking on his fingertips still happened once a month and experienced intermittent aching in his fingertips with pain scaled between 1 and 3 out of 10.  The Veteran had no oral or topical medication in the past 12 months.  He did not have treatments or procedures other than systemic or topical medications in the past year.  The total exposed body area affected was determined to be less than 5 %.  The examiner observed that on the examination day, the Veteran had clear fingertips and small area of flaking observed on the distal palm near the base of the left small finger, 2-3 mm in diameter, with normal skin in the surrounding area.  The Veteran reported that his fingertips were currently aching, but the pain was not changed by palpation or compression and that his fingertips were more sensitive to contact and touch, but not to temperature change.  

In March 2016, the Veteran submitted a statement in which he reported that his pain was 6 out of 10 in the pain scale, higher than noted in the March 2016 VA examination.

Analysis: 

The Veteran's symptomatology most nearly approximates the 0 percent criteria.  

Here, the record summarized above indicates that the Veteran's dermatitis affecting his fingertips involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected at any time since the date when the claim was filed originally (July 2010) till present.  Additionally, the records in the claims file demonstrate that the Veteran had no treatment for his fingertip condition in the 12-month period prior to March 2016 nor to November 2010.  

In conclusion, the evidence demonstrates that the Veteran's atopic dermatitis symptoms are fully and appropriately addressed by the criteria for a noncompensable rating, but there is no evidence that the affected area is more than 5% nor that the Veteran had intermittent systemic therapy requiring total duration of less than six weeks at any time since the claim date to the present.  Therefore, a 10 percent rating for atopic dermatitis is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016). 

In addition to application of the VA rating schedule, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1) in regard to an extraschedular evaluation. However, in this case, the record does not show that the Veteran's dermatological disorders are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). The evidence in this case does not show that this is the case, nor has the Veteran identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the criteria are inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for service-connected disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.


ORDER

Entitlement to a compensable rating for atopic dermatitis of the bilateral hands is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


